Citation Nr: 1000333	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Boston, Massachusetts.  The Board 
issued a decision and remand in July 2008, granting an 
initial rating of 50 percent for PTSD, but no higher, and 
remanding the issue of entitlement to service connection for 
a right ankle disability.  

The Veteran appealed the decision regarding PTSD to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand (Joint Motion), in a June 2009 Order 
the Court vacated the part of the Board decision that denied 
entitlement to an initial rating in excess of 50 percent for 
PTSD and remanded the case to the Board for compliance with 
the instructions contained in the Joint Motion.  

The issue of entitlement to service connection for a right 
ankle disability has also now separately been returned to the 
Board as part of its July 2008 remand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDING OF FACT

A right ankle disability has not been shown to be 
etiologically related to active military service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or caused by 
active military service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.307.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Recitation of Evidence

Service treatment records show treatment for a right ankle 
sprain in April 1952.  The Veteran twisted his ankle while 
playing football.  X-rays did not reveal any fractures or 
dislocations and the physician diagnosed the Veteran with a 
sprain of the lateral collateral ligament.  The Veteran was 
returned to duty in April 1952.  The June 1955 separation 
Report of Medical Examination is silent as to any residual 
right ankle issues.  

April to August 2001 private treatment records notes the 
Veteran reported persistent right great toe and foot pain 
with inflammation.  The Veteran reported it was not like his 
previous disorder of gout.  

A January 2006 VA examination revealed mild degenerative 
changes with osseous fragments in his right ankle probably 
due to old trauma.  The examiner noted that the Veteran 
suffered from a left ankle sprain while playing football in 
the military.  Service treatment records, however, reflect 
that the Veteran actually injured his right ankle during 
football.  There was tenderness of the lateral collateral 
ligament and lateral malleous of ankle at that time.  The 
examiner noted that the right ankle was tender. 

The examiner stated: "I opine that the patient has weekly 
pain in left foot due to plantar fasciitis which is at least 
as likely as not (50%) due to the military.  This problem is 
due to persistent pain inflammation of foot fascia from doing 
jogging, running exercises in the military; it is partly due 
to predisposition of foot to have this problem."  The 
examiner offered no opinion as to the "etiology" of the 
right ankle condition despite the fact that a request was 
made for the examination of the Veteran's bilateral ankles.  

A December 2006 VA treatment record shows that the Veteran 
reported he sustained a right ankle injury during service.  
He indicated that he had swelling periodically in the ankle, 
but no pain.  

The Veteran also asserts that his ankle disability is 
secondary to his Paget's disease, as indicated by a July 2008 
informal hearing presentation. 

A private medical record by Dr. C from November 2008 
indicated that the Veteran had been followed by Dr. H for 
various problems, but never for a problem with his right 
ankle and that this was a new problem.  The examiner noted 
that the Veteran had applied for disability and was 
considering appeal.  The Veteran reported to the examiner 
that he suffered an injury during active duty and has had 
persistent pain and swelling since that time.  The examiner 
commented that it was certainly a chronic problem.  The 
Veteran reported lateral ankle pain that caused him to limp 
on occasion.   Imaging x-ray showed extensive posttraumatic 
osteoarthritis of the ankle.  

A June 2009 VA examiner, who reviewed the Veteran's claims 
file, noted the evidence in the claims file.  In particular, 
the examiner noted evidence of a right ankle sprain in 
service when the x-ray was negative.  The examine found no 
recurrent episodes of any right ankle related issue in 
service and that the June 1955 separation examination report 
was also entirely silent regarding any residual right ankle 
issues.  Upon examination, the Veteran reported a right ankle 
injury while in service and that it has bothered him ever 
since.  X-rays taken for the examination showed no 
identifiable interval change and no fracture or dislocation.  
Ankle mortises were intact and small rounded corticated 
osseous densities along the inferior aspects of the medial 
malleoli may be degenerative or due to remote avulsions.  
Mild marginal spurring was present; there was no appreciable 
soft tissue swelling.  The impression was still radiographic 
appearances of the bilateral ankles with mild chronic 
changes.  

The June 2009 examiner opined that the Veteran's current 
right ankle condition (mild age related degenerative joint 
disease/osteoarthritis right ankle) was not in any way caused 
by or incurred in or aggravated by his military service.  The 
examiner's rationale was that there was a large temporal gap 
of greater than 40 years since the Veteran left the service 
and the record was silent as to any right ankle issues prior 
to January 2006.  In addition, the Veteran's degenerative 
joint disease is age related, particularly given the 
symmetrical degree of the degenerative joint disease as per 
x-ray.  The examiner also noted the single episode of a right 
ankle sprain in service and no further complaints during 
service.  The examiner also referred to a review of current 
medical literature and medical knowledge in formulating his 
opinion.  

The June 2009 examiner also opined that the Veteran's 
questionable Paget's disease was entirely unrelated to 
service and entirely unrelated to the Veteran's ankle 
degenerative joint disease.  The examiner's rationale was 
that the Veteran received a questionable diagnosis after many 
years post-service and that the diagnosis was just based on 
elevated serum alkaline phosphatase, which has been very 
stable over the years, without any known evidence for any 
associated bone or joint disease related to Paget's disease.  
The current bone scan and x-rays were negative for any such 
involvement.  The examiner also opined that it was less 
likely as not that the Paget's disease was caused by or 
aggravated by the diagnosed right ankle disability and did 
not exist prior to the Veteran's period of service.  The 
examiner also referred to a review of current medical 
literature and medical knowledge in formulating his opinion.  

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a right 
ankle disability.  

The Board does note that the April 1955 service treatment 
records that show a sprain of the lateral collateral 
ligament.  However, the remainder of the Veteran's service 
treatment records are negative for any complaints, diagnosis 
or treatment of a right ankle disability.  In fact, the June 
1955 separation Report of Medical Examination is silent as to 
any residual right ankle issues.  

Furthermore, the medical evidence of record does not show 
that the Veteran sought treatment for a right ankle 
disability immediately following his period of service or for 
many years thereafter.  Although several private treatment 
records from 2001 document some right foot pain, these appear 
to refer to gout or right toe pain and not right ankle pain.  
In addition, the first treatment records showing a diagnosis 
or treatment for right ankle arthritis are from the Veteran's 
January 2006 VA examination.   Therefore, the Board finds 
that a right ankle disorder did not manifest in service or 
within one year thereafter.

Specifically in various statements during the course of this 
appeal, the Veteran contended that he first injured his ankle 
in service and it has bothered him ever since then.  
Competent lay evidence is evidence provided by a person who 
has personal knowledge of facts or circumstances and conveys 
such matters that can be observed and described by a lay 
person. See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay 
evidence is acceptable to prove symptomatology over a period 
of time when such symptomatology is within the purview of, or 
may be readily recognized by lay persons.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). T

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.; see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

While the Veteran is competent to report matters which a 
layperson may perceive, the Board finds his account is not 
credible when evaluated in light of the totality of the 
record.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.")

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness). 

In his substantive appeal the Veteran reported that he has 
suffered from his right ankle disability since service.  A VA 
examination report indicates mild degenerative changes in his 
right ankle in January 2006.  However, a chronic right ankle 
disability was not found in the service treatment records, on 
the examination for separation from service or in treatment 
records subsequent to service until 2006.  This condition is 
not noted until the Veteran's initial claim for VA benefits 
in July 2005.  Although the Veteran reported foot pain during 
in 2001 private treatment records, there are notations of 
gout and that it was right foot great toe pain, not ankle 
pain.  In addition he did not attribute such pain to any 
conditions of service at the time. 

Given the absence of any right ankle injury residuals on his 
June 1955 separation examination and a gap of 50 years 
between service and any contemporaneous medical records 
documenting a right ankle disability, the Veteran's report of 
a continuity of symptoms since service does not appear 
credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

As to the opinions of medical examiners, it is the Board's 
fundamental responsibility to evaluate its probative value 
based on examination into a range of factors. Owens v. Brown, 
7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).

The Veteran submitted a November 2008 private record from Dr. 
C, who seems to indicate that the Veteran suffered an injury 
in service with his right ankle and that it is a chronic 
problem.  The Board finds limited probative value in the 
November 2008 statement of Dr. C that the Veteran suffered 
from a chronic right ankle problem that developed in service.  
Although Dr. C stated he reviewed records, it is entirely 
unclear as to what records he reviewed and service treatment 
records show no indication of residuals of a right ankle 
injury upon separation in June 1955.  In addition, although 
the Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony).  The Board notes that the Veteran 
specifically mentioned to the doctor that he was applying for 
disability compensation to this doctor and he had self-
interest in making his statement to the doctor.  Dr. C. also 
noted that the Veteran had been followed by Dr. H for various 
problems, but never for any problems with his right ankle and 
that it was a new problem.  All indications from the 
examination are that Dr. C relied exclusively on the history 
provided by the Veteran with the complaint of pain and 
swelling since service.  

While a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  As the 
Board has already deemed the Veteran's report of a continuity 
of symptomatology as not credible, then the November 2008 
medical opinion of Dr. C is assigned little probative value, 
as it appears based on an inaccurate factual predicate.  

Here, the Board places less weight of probative value on the 
Veteran's subjective statements concerning the continuity of 
symptomatology of his claimed right ankle disability than it 
does on the June 1955 separation examination that is silent 
as to a right ankle disability, a lack of contemporaneous 
medical reports documenting this disability for 50 years, as 
well as the thorough and well-reasoned June 2009 VA 
examination report and opinion against the Veteran's claim.  

In addition to the lack of evidence showing that a right 
ankle disability manifested during service or within close 
proximity thereto, the competent and probative medical 
evidence of record does not link the Veteran's current right 
ankle disability to the his military service.  As was noted 
above, several private treatment records and VA treatment 
records acknowledge that the Veteran has a current diagnosis 
of degenerative joint disease/osteoarthritis of the right 
ankle.  Although the Veteran may sincerely believe that his 
current right ankle disability began in service, the Veteran, 
as a lay person, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Voerth v. West, 13 Vet. 
App. 117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

As such, a nexus to service has still not been shown.  In 
fact, the only probative medical opinion of record is against 
the Veteran's claim for service connection for a right ankle 
disability.  Therefore, taking into consideration all of the 
foregoing, the Board finds that the Veteran's current right 
ankle disability did not manifest during service or within 
one year thereafter, and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a right ankle disability.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
right ankle disability is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
his right ankle disability, by a letter in November 2005, 
before the adverse rating decision that is the subject of 
this appeal.  An October 2008 letter provided the Veteran 
with the specific notice required by Dingess, supra.  A 
subsequent re-adjudication followed in August 2009.  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records and VA 
treatment records.  Private records are contained in the 
claims file.  The Veteran was given VA examinations with 
medical opinions, in connection with the claim.  Statements 
of the Veteran and his representatives have been associated 
with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a right ankle disability is denied.  


REMAND

In pertinent part, the Joint Motion instructs the Board to 
ensure that VA complies with the requirements of the duty to 
assist.  

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  If the 
records are unavailable, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2009).  

The Veteran's representative has indicated that the Veteran 
sought treatment for PTSD several years at a Veteran's center 
in Springfield, Massachusetts, and had been prescribed 
medication there to alleviate his sleep disturbances caused 
by PTSD.  In addition, the Joint Motion makes reference to 
the fact that the Veteran has been treated by Mr. D.A. for 
the past several years for his PTSD.  Given that the most 
recent VA treatment records as of the time of the Board's 
previous decision were to February 2006 and that there are 
indications of treatment at a Veteran's center, the Board 
finds that a remand is necessary to make further requests for 
treatment records

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting VA treatment 
records from VA Medical facilities in 
Springfield and Northampton, 
Massachusetts, including any outpatient 
treatment records, since February 2006.  
Any necessary and appropriate steps to 
obtain these records should be taken, 
pursuant to VA development guidelines.  

2.  The RO should contact the Veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have provided his 
treatment for his PTSD since her discharge 
from service.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations which 
are not currently of record.  This request 
should include specific requests to anyone 
that provided any treatment regarding or 
affecting his PTSD, including any 
Veteran's center in Springfield, 
Massachusetts, which was referenced by the 
Veteran's representative in a July 10, 
2008 Informal Hearing presentation. 

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the appellant the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


